 

Exhibit 10.8

OPTION AGREEMENT

SCHLUMBERGER 2010 OMNIBUS STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION

SCHLUMBERGER LIMITED, a Curaçao corporation (the “Company”), hereby grants to
you a non-qualified stock option (the “Non-Qualified Option”) to purchase common
stock of the Company, par value $0.01 per share (“Common Stock”) pursuant to
this option agreement (as may be amended, the “Agreement”).  Your Non-Qualified
Option is subject to all the terms and conditions of the Schlumberger 2010
Omnibus Stock Incentive Plan, as may be amended (the “Plan”) and this
Agreement.  Your Non-Qualified Option is not intended to constitute an
“incentive stock option” under Section 422 of the U.S. Internal Revenue Code of
1986 and the Treasury Regulations promulgated thereunder.

 

1.Award.The date of grant of this Non-Qualified Option (the “Grant Date”), the
Non-Qualified Option exercise price and the number of shares of Common Stock
subject to this Non-Qualified Option (collectively, the “Option Shares”) are set
forth in an award notice that has been previously delivered to you.  Except as
set forth below, this Non-Qualified Option expires on the tenth anniversary of
the Grant Date.

 

2.Vesting of Non-Qualified Option.

  

(a)The Option Shares will become purchasable in installments, which are
cumulative.  The date on which each installment will become exercisable and the
number of shares of Common Stock comprising each installment are as follows:

 

DATE

OPTION SHARES PURCHASABLE

1st Anniversary of the Grant Date

20%

2nd Anniversary of the Grant Date

20%

3rd Anniversary of the Grant Date

20%

4th Anniversary of the Grant Date

20%

5th Anniversary of the Grant Date

20%

 

(b)In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedules, are put in place in certain countries to comply
with local regulations.  The vesting schedule above, and therefore your ability
to exercise your Non-Qualified Option at certain times and certain other terms
of the Non-Qualified Option, may change if you move from one country to
another.  Currently, the Company has in place a sub-plan for France that governs
stock options issued to grantees residing in France or who are on a French
payroll.

 

1

--------------------------------------------------------------------------------

 

3.Exercise of Non-Qualified Option.

 

(a)This Non-Qualified Option may be exercised only by delivering to the Company
a written notice (or an electronic notice in the manner specified by the
Compensation Committee of the Board of Directors (the “Board”) of the Company
(the “Committee”)) specifying the number of shares of Common Stock you wish to
purchase.  The Committee, which is authorized by the Board to administer the
Plan, hereby notifies you that the Non-Qualified Option price may be paid,
subject to such rules and procedures in effect at such time and as the Committee
may prescribe from time to time, (1) in cash or certified check, (2) by the
delivery of shares of Common Stock with a Fair Market Value at the time of
exercise equal to the total Non-Qualified Option price, (3) by a combination of
the methods described in (1) and (2), and (4) subject to applicable law, and the
Company’s Securities Transactions – Insider Trading Standard through a
broker-assisted cashless exercise, or “sell-to-cover” arrangement in accordance
with the procedures approved by the Committee.

 

(b)Please see the Company’s stock options department website, which is set forth
in the last paragraph of this Agreement for further information.  Any changes in
the terms and procedures of this program, and any additional program that the
Committee may authorize in the future, will be communicated to you on the
Company’s stock options department website.

 

4.Termination of Employment. This Non-Qualified Option will expire earlier than
the date set forth above if you terminate employment with the Company and its
Subsidiaries.

 

(a)Termination with Company Consent. If you terminate employment with consent of
the Company or a Subsidiary, as applicable, any exercise of this Non-Qualified
Option must be made within three (3) months of termination of employment (or
expiration date, if earlier) and then only to the extent the Non-Qualified
Option was exercisable upon termination, unless you terminate employment due to
Retirement (as provided in Section 4(b) below) or Special Retirement (as
provided in Section 4(c) below), or terminate employment as a result of death or
Disability (as provided in Section 4(d) below).

 

(b)Retirement. If your employment with the Company and its Subsidiaries is
terminated due to Retirement (as defined in Section 10 below), your
Non-Qualified Option will, subject to forfeiture provisions in the event you
engage in Detrimental Activity (as defined in Section 10 below): (i) continue to
vest post-Retirement as if you remained employed with the Company and its
Subsidiaries and (ii) have an exercise period of 10 years from the original date
of grant (the “Retirement Exercise Period”).

 

(c)Special Retirement. If your employment with the Company and its Subsidiaries
is terminated due to Special Retirement (as defined in Section 10 below), your
Non-Qualified Option will be exercisable at any time during the period of sixty
(60) months after such termination or the remainder of the term of the
Non-Qualified Option, whichever is less (the “Special Retirement Exercise
Period”), provided that such option may be exercised after such termination and
before expiration only to the extent that it is exercisable on the date of such
termination.  

(d)Death or Disability. If your employment with the Company and its Subsidiaries
is terminated due to death or Disability (as defined in Section 10 below), your
Non-Qualified

2

--------------------------------------------------------------------------------

 

Option will automatically become fully vested and exercisable.  You may exercise
the outstanding Non-Qualified Option at any time during the period of 60 months
after such termination or the remainder of the term of the Non-Qualified Option,
whichever is less (the “Disability Exercise Period” or “Death Exercise Period”,
as applicable). In the event that you die while employed with the Company or any
Subsidiary or during the Special Retirement Exercise Period, the Retirement
Exercise Period or the Disability Exercise Period, your Non-Qualified Option may
be exercised only by the person or persons entitled thereto under your will or
under the laws of descent and distribution to the extent exercisable by you on
the date of your death and to the extent the term of the Non-Qualified Option
has not expired within such Special Retirement Exercise Period, the Retirement
Exercise Period or Disability Exercise Period, as applicable.

(e)Breach or Misconduct; Without Consent. If termination of your employment with
the Company and its Subsidiaries is because of breach of your employment
contract, if any, or your misconduct, this Non-Qualified Option will immediately
and automatically expire and terminate. Termination of your employment without
consent of the Company or a Subsidiary, as applicable, will cause your
Non-Qualified Option to expire immediately.

(f)Detrimental Activity. This Non-Qualified Option may be forfeited, and any
exercise you have made of this Non-Qualified Option may be rescinded, as further
described below, if you engage in certain Detrimental Activity (as defined in
Section 10 below). Specifically, if you engage in Detrimental Activity while
employed with the Company or its Subsidiaries or within one year following
termination of employment for any reason other than Retirement, Special
Retirement or Disability, this Non-Qualified Option will immediately and
automatically expire and terminate and the Committee may rescind any exercise
that you made under this option within six months preceding or three months
following your termination.

If you engage in Detrimental Activity while employed with the Company or its
Subsidiaries or within five years following termination of employment by reason
of Special Retirement or Disability, this Non-Qualified Option will immediately
and automatically expire and terminate and the Committee may rescind any
exercise that you made under this option within the period beginning six months
prior to your termination by Special Retirement or Disability and ending on the
expiration of your Special Retirement Exercise Period or Disability Exercise
Period.

If you engage in Detrimental Activity while employed with the Company or its
Subsidiaries or within your Retirement Exercise Period, this Non-Qualified
Option will immediately and automatically expire and terminate and the Committee
may rescind any exercise that you made under this option within the period
beginning six months prior to your termination by Retirement and ending on the
expiration of your Retirement Exercise Period.  In the event that any option
exercise is rescinded by the Committee as described above, you will be obligated
to pay the Company within 10 days following written demand an amount equal to
the spread on the shares of Common Stock with respect to which the rescinded
exercise applied.   (The “spread” for this purpose is the difference between the
aggregate exercise price and aggregate Fair Market Value of the shares as to
which you exercised your option, with Fair Market Value determined as of the
exercise date.)  

 

3

--------------------------------------------------------------------------------

 

5.Restrictions Imposed by Law. As contemplated by the Plan, you may not exercise
your Non-Qualified Option or any portion thereof, and no obligation exists to
issue or release shares of Common Stock or accept an exercise of this
Non-Qualified Option, if the issuance or release of shares or the acceptance of
the Non-Qualified Option exercise by the Company or a Subsidiary constitutes a
violation of any governmental law or regulation.

 

6.Assignability. This Non-Qualified Option is not transferable or assignable
except by will or laws of descent and distribution and then only to the extent
exercisable at death.

 

7.Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas (except that no effect will be
given to any
conflicts of law principles thereof that would require the application of the
laws of another
jurisdiction). Venue for any dispute arising under this Agreement will lie
exclusively in the state
and federal courts, as applicable, of Harris County, Texas and the Southern
District of Texas,
Houston Division, respectively.

 

8.No Right to Future Awards. The grant of this Non-Qualified Option is subject
to the terms of the Plan, which is discretionary in nature, and the terms of
this Agreement. The grant of this Non-Qualified Option is a one‑time benefit,
and does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options.  All determinations with respect to any
such future grants, including, but not limited to, the times when options will
be granted, the number of shares of Common Stock subject to each option, the
option price, and the time or times when each option will be exercisable, will
be at the sole discretion of the Committee.  Your participation in the Plan is
voluntary.  The grant of this Non-Qualified Option is an extraordinary item of
compensation which is outside the scope of your oral, written or implied
employment contract, if any.  This Non-Qualified Option is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long‑service awards, pension or
retirement benefits or similar payments.  The vesting of this Non-Qualified
Option ceases upon termination of employment for any reason except as otherwise
explicitly provided in this Agreement.

 

9.Disclosure. You (i) authorize the Committee, the Company and any affiliated
employer entity, and any agent of the Committee administering the Plan or
providing Plan recordkeeping services, to disclose to the Committee, the Company
or any of its affiliates such information and data as the Committee or the
Company will request in order to facilitate the grant of options and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information, to the extent permitted under applicable law; and
(iii) authorize the Company and any such agent to store and transmit such
information in electronic form.

 

10.Definitions.

 

(a)“Agreement” is defined in the introduction.

(b)“Board” is defined in Section 3(a).

(c)“Clawback Policy” is defined in Section 12.

4

--------------------------------------------------------------------------------

 

(d)“Committee” is defined in Section 3(a).

(e)“Common Stock” is defined in the introduction.

(f)“Company” means Schlumberger Limited.

(g)“Detrimental Activity” means activity that is determined by the Committee in
its sole and absolute discretion to be detrimental to the interests of the
Company or any of its Subsidiaries, including but not limited to situations
where you: (i) divulge trade secrets, proprietary data or other confidential
information relating to the Company or to the business of the Company and any
Subsidiaries; (ii) enter into employment with or otherwise provides services to
(A) any company listed, as of the date of your termination of employment, on the
Philadelphia Oil Service Sector Index (or any successor index) or (B) any
affiliate of any such listed company, in either case under circumstances
suggesting that you will be using unique or special knowledge gained as a
Company employee or Subsidiary employee with the effect of competing with the
Company or its Subsidiaries; (iii) enter into employment with or otherwise
provides services to any Direct Competitor; (iv) engage or employ, or solicit or
contact with a view to the engagement or employment of, any person who is an
employee of the Company or its Subsidiaries; (v) canvass, solicit, approach or
entice away or cause to be canvassed, solicited, approached or enticed away from
the Company or its Subsidiaries any person who or which is a customer of any of
such entities during the period of time between the Grant Date and the vesting
of the Option Shares; (vi) are determined to have engaged (whether or not prior
to termination) in either gross misconduct or criminal activity harmful to the
Company or a Subsidiary; or (vii) take any action that otherwise harms the
business interests, reputation, or goodwill of the Company or its
Subsidiaries.  The Committee may delegate, to an officer of the Company or to a
subcommittee of the Committee, its authority to determine whether you have
engaged in “Detrimental Activity.”

(h)“Direct Competitor” means, as of the date of this Agreement any of the
following: (i) Halliburton Company, Baker Hughes, Incorporated, Weatherford
International plc, and any other oilfield equipment and services company; and
(ii) any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry, including in all cases
in (i) and (ii) above, any and all of their parents, subsidiaries, affiliates,
joint ventures, divisions, successors, or assigns.

(i)“Death Exercise Period” is defined in Section 4(d).

(j)“Disability” means such disability (whether through physical or mental
impairment) which totally and permanently incapacitates you from any gainful
employment in any field which you are suited by education, training, or
experience, as determined by the Committee in its sole and absolute discretion.

(k)“Disability Exercise Period” is defined in Section 4(d).

(l)“Fair Market Value” means, with respect to a share of Common Stock on a
particular date, the mean between the highest and lowest composite sales price
per share of the Common Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange for that date, or, if there
will have been no such reported prices for that date, the reported mean price on
the last preceding date on which a composite sale or sales were effected

5

--------------------------------------------------------------------------------

 

on one or more of the exchanges on which the shares of Common Stock were traded
will be the Fair Market Value.

(m)“Grant Date” is defined in Section 1.

(n)“Non-Qualified Option” is defined in the introduction.

(o)“Option Shares” is defined in Section 1.

(p)“Plan” is defined in the introduction.

(q)“Retirement” means either: (i) your voluntary election to retire from
employment with the Company and its Subsidiaries at any time after you have
reached both the age of 60 and 25 years of service, or (ii) your voluntary
election to retire from employment with the Company and its Subsidiaries at any
time after you have reached both the age of 55 and 20 years of service; subject,
however, to the approval of either (A) the Committee, if you are an executive
officer of the Company at the time of your election to retire, or (B) the
Retirement Committee, if you are not an executive officer of the Company at the
time of your election to retire, which approval under clauses (A) or (B) may be
granted or withheld in the sole discretion of the Committee or the Retirement
Committee, as applicable.

(r)“Retirement Committee” means a committee consisting of the Company’s Vice
President of Human Resources, the Director of HR Operations and the Compensation
& Benefits Manager.

(s)“Retirement Exercise Period” is defined in Section 4(b).

(t)“Special Retirement” means termination of your employment with the Company
and all Subsidiaries at or after (i) age 55 or (ii) age 50 and completion of at
least 10 years of service with the Company and all Subsidiaries.

(u)“Special Retirement Exercise Period” is defined in Section 4(c).

(v)“Subsidiary” means (i) in the case of a corporation, a “subsidiary
corporation” of the Company as defined in Section 424(f) of the Code and (ii) in
the case of a partnership or other business entity not organized as a
corporation, any such business entity of which the Company directly or
indirectly owns 50% or more of the voting, capital or profits interests (whether
in the form of partnership interests, membership interests or otherwise).

11.Acceptance of Award.  If you do not wish to accept this Agreement and the
Non-Qualified Option award, please return this Agreement to the Stock Option
Department or notify the Stock Option Department in writing.

 

12.Clawback Policy. The Company’s policy on recoupment of performance-based
bonuses, as amended from time to time (its “Clawback Policy”), will apply to the
Non-Qualified Option, any shares of Common Stock delivered hereunder, and any
profits realized on the sale of such shares to the extent that you are covered
by the Clawback Policy. You acknowledge that if you are covered by such policy,
the policy may result in the recoupment of the Non-Qualified

6

--------------------------------------------------------------------------------

 

Option, any shares of Common Stock delivered hereunder and profits realized on
the sale of such shares either before, on or after the date on which you become
subject to such policy.

 

13. More Information. The Plan and prospectus are both available on-line at
www.myshares.slb.com. A paper copy of the Plan and prospectus may be obtained by
contacting the Stock Options Department, Schlumberger Limited, 5599 San Felipe,
17th Floor, Houston, Texas 77056.

 

SCHLUMBERGER LIMITED

 

By

 

 

Paal Kibsgaard

 

7